                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                          4:21CR3049

    vs.
                                                       ORDER
FELIX CHACON,

                Defendant.


    IT IS ORDERED:

    1)    The motion of Toni Wilson to withdraw as counsel of record for
          Defendant, (Filing No. 18), is granted.

    2)    Defendant’s newly retained counsel, Carlos Monzon, shall promptly
          notify Defendant of the entry of this order.

    3)    The clerk shall delete Toni Wilson from any future ECF notifications
          herein.

    May 18, 2021.
                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
